Citation Nr: 1201152	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-05 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss, on appeal from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1968 to May 1971.  

This matter comes before the Board of Veterans Appeals, hereinafter the Board, on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), located in Montgomery, Alabama.  In that action, the RO granted service connection for bilateral hearing loss and assigned a noncompensable evaluation for said disability.  The appellant was notified of that action and he has appealed claiming that his hearing disability should be assigned a compensable evaluation.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As reported above, the appellant has come before the Board asking that his service-connected bilateral hearing loss disability be assigned a compensable rating.  Through his accredited representative it has been pointed out that the only audiological examination of record was dated April 2007.  It has been argued that since that examination was performed, the appellant's hearing loss has become more severely disabling. 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The United States Court of Appeals for Veterans Claims, hereinafter the Court, has held that when an appellant alleges that his/her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (an appellant is entitled to a new examination after a two-year period between the last VA examination and the appellant's contention that the pertinent disability has increased in severity).  The Court has held that when an appellant claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In this instance, the most recent complete audiological examination of the appellant occurred nearly five years ago.  Hence, under the circumstances, the Board is of the opinion another VA examination should be scheduled to determine the current level of the appellant's bilateral hearing loss. 

The actions identified herein are consistent with the duties imposed by the Veterans Claim Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the RO/AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO/AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is REMANDED to the RO/AMC for the following development: 

1.  The RO/AMC must the entire claims folder and ensure that all notification and development necessary to comply with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159 (2011) are fully complied with and satisfied as to the issue now on appeal.  The claims folder must include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting the issue on appeal. 

2.  The RO/AMC should contact the appellant and ask that he furnish signed authorizations for release to the VA of government and private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  Any response received should be memorialized in the appellant's claims folder.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159(e) (2011). 

3.  Only after all of the appellant's private and VA medical records have been obtained and included in the claims folder for review, the RO/AMC should schedule the appellant for a VA audiological examination.  The purpose of the examination is to obtain readings concerning the severity of the appellant's service-connected bilateral hearing loss.  The complete claims folder and this remand are to be made available to the examiner before the examination, and the examiner must indicate that he or she has reviewed the claims folder.  The examiner should address whether the condition has any effect on appellant's ability to work or be employed.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions. 

4.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After conducting all additional development requested, the RO/AMC should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


